
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 231
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Edward Byrne Memorial
		  Justice Assistance Grant Program at fiscal year 2006 levels through
		  2012.
	
	
		1.Authorization of grantsSection 508 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3758) is amended by striking
			 for fiscal year 2006 through the period and inserting for
			 each of the fiscal years 2006 through 2012..
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
